Citation Nr: 0001362
Decision Date: 01/14/00	Archive Date: 03/02/00

DOCKET NO. 98-07 781               DATE JAN 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

Entitlement to an increased rating for empyema, incurred as
secondary to a shell fragment wound to the chest, with fibrotic
changes, currently evaluated as 10 percent disabling.

Entitlement to a separate rating for a thoracotomy scar, right
axilla.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to December 1945.

This matter came before the Board of Veterans' Appeals (Board), on
appeal from a rating decision by the Chicago, Illinois, Department
of Veterans Affairs (VA) Regional Office (RO). In July 1999 the
case was remanded for further evidentiary development.

The remand also referred the issues of an earlier effective date
for the grant of service connection for the veteran's lung
condition and of an increased rating for his finger disability to
the RO. Those issues are still not in appellate status.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The service-connected lung disorder was manifested by a lack of
wheezing, rates or rhonchi prior to October 7, 1996.

3. The service-connected lung disorder has had no affect on the
veteran's pulmonary function tests subsequent to October 7, 1996.

4. A right axilla thoracotomy scar is freely movable except at its
center, and not tender or painful.

CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 percent for
a lung disorder, incurred as secondary to a shell fragment wound to
the chest have not been met

- 2 - 

either prior to October 7, 1996 or thereafter. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 3.102, 4.1-4.7, 4.21, 4.96, Diagnostic
Code 6811 (1996, 1999).

2. The criteria for a separate rating of 10 percent for a
thoracotomy scar, right axilla, have been met. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 4.56, 4.73 Diagnostic Code 5321 (1996,
1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a disability and
subsequently appeals the RO's initial assignment of a rating for
that disability, the claim continues to be well grounded as long as
the rating schedule provides for a higher rating and the claim
remains open. Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Factual Background

Service medical records reflect that in July 1944, the veteran
sustained a penetrating gun shot wound of the right posterior
chest, causing a partial collapse of the right lung, resulting in
empyema of the right pleural space, requiring a right thoracotomy
(open drainage) with a drainage tube in the right axilla.
Additional service medical records reflect that he was placed on
limited duty because of residual chest pain and dyspnea secondary
to chest pain and empyema.

In a rating action in July 1946, the RO granted the veteran service
connection for a gun shot wound of the right shoulder, involving
Muscle Group I. A 10 percent rating was assigned.

A VA medical examination was performed in February 1949. A post
operative scar was noted on the right side of the chest in the
axilla region between the 6th and 7th ribs. It scar was 5 inches
long, healed, not adherent, but depressed.

- 3 -

In a rating action in February 1949, the RO recharacterized the
wound as residuals, gun shot wound of the chest with pleurisy,
Muscle Group XXI. A 10 percent rating was confirmed and continued.

A VA medical examination was preformed in April 1961. The lungs
were clear to auscultation and percussion, except for slightly
decreased breath sounds at the right axillary base. There was no
coughing, and no dyspnea was noted. Vital capacity was 3.6 liters
at 83 percent of estimated normal. A chest X-ray revealed pleural
thickening at the right base but was otherwise normal. Findings
regarding the right chest thoracotomy scar were similar to those
noted in 1949.

During a private myocardial perfusion stress test in February 1994,
the lungs showed full expansion. There was no dullness in
percussion and the lungs were clear on auscultation.

The veteran sought an increased rating in January 1996.

A February 1996 VA pulmonary examination report states that the
veteran had no rates, rhonchi or wheezing. The X-ray revealed some
fibrotic changes in the right lower lung field. The costophrenic
angle was blunted due to adhesion. The impression was slight
chronic obstructive pulmonary disease without acute abnormality.

The 10 percent evaluation was continued by rating decision dated in
March 1996. The veteran appealed and the Board remanded the case in
July 1999 for an examination and consideration under the schedular
criteria that became effective on October 7, 1996.

A July 1999 VA X-ray report notes some pleural thickening and
adhesion on the right side. The veteran's lungs were clear but
slightly "hyperinflated". The radiologist's impression was slight
chronic obstructive pulmonary disease without change since 1996.

4 -

The July 1999 VA pulmonary examination report states that the
veteran complained of shortness of breath since 1945. He stated
that he could only run 50 yards, but could walk indefinitely and
played golf for recreation. On examination his lungs were clear
except for some wheezes. An arterial blood gas was 94.4 percent.
The examiner's diagnosis stated that the veteran had moderately
severe chronic obstructive pulmonary disease from smoking and that
the service-connected empyema would probably cause no impairment by
itself. The residuals could possibly have a very marginal negative
impact on the disability due to his chronic obstructive pulmonary
disease. Pulmonary function tests were ordered.

The July 1999 VA pulmonary function tests report states that the
veteran's forced expiratory volume (FEV I) was 47.3 percent of
predicted; his FEV I /FVC was 62 percent and his DLCO (SB) was 47.3
percent of predicted. The interpretation was moderate-severe
airflow reduction improved since 1996. Reversibility may be present
and can be tested with a bronchodilator.

An August 1999 opinion from the examiner stated that all of the
impairment shown on the pulmonary function tests was due to non-
service connected problems (chronic obstructive pulmonary
disease/asthma) and almost none, if any, was due to the history of
empyema. The examiner also stated that the veteran's empyema did
not exacerbate his chronic obstructive pulmonary disease.

A July 1999 VA scars examination found a scar on the right chest
under the axillary areas, approximately 18 cm. to 20 cm. in length.
At the center of the scar was a very slight adhesion of scar
tissue, probably less than two millimeters. The scar was pretty
much freely moveable except for one small area that was only
slightly restricted. No tenderness or adhesions were noted on gross
movement. Range of motion testing of the right shoulder caused the
scar to move very little. The examiner noted that the range of
motion of the right shoulder was slightly restricted and referred
to the orthopedic examination. The diagnosis was shrapnel fragment
wound scar on the lateral aspect of the right chest.

- 5 -

Analysis

Disability evaluations are determined by the application of a
schedule of rating that is based on the average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991), 38 C.F.R. Part 4
(1997). When a question arises as to which of two evaluations shall
be assigned, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1997).

During the pendency of the veteran's appeal, the VA promulgated new
regulations amending the rating criteria for respiratory
disabilities, effective October 7, 1996. "[W]here the law or
regulation changes after a claim has been filed or reopened but
before the administrative or judicial appeal process has been
concluded, the version most favorable to [the veteran] ... will
apply unless Congress provided otherwise or permitted the Secretary
of Veterans Affairs (Secretary) to do otherwise and the Secretary
did so." Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). The
Board notes that the RO applied the old standards in March 1996
and, after the Board's remand, applied the current standards in the
August 1999 statement of the case in determining that a 10 percent
rating was warranted. Accordingly, the Board may similarly consider
each version of the regulations without determining whether the
veteran will be prejudiced thereby. See Bernard v. Brown, 4 Vet.
App. 384, 392-94 (1993).

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States Court
of Appeals for Veterans Claims (Court) noted that, where
compensation is awarded or increased "pursuant to any Act or
administrative issue, the effective date of such an award or
increase ... shall not be earlier than the effective date of the
Act or administrative issue." See 38 U.S.C.A. 5110(g)(West 1991).
As such, the Court found that this rule prevents the application of
a later, liberalizing law to a claim prior to the effective date of
the liberalizing law. Therefore, the Board can not apply the
revised rating provisions to the period prior to October 7, 1996.

6 -

Prior to October 7, 1996 pleurisy, purulent (empyema) following
intrapleural or extrapleural pneumolysis was rated as I 00 percent
disabling. Very severe empyema consisting of the symptoms outlined
under "severe" plus persistent underweight, with marked weakness
and fatigability on slight exertion was rated as 80 percent
disabling. Severe empyema with extensive pleural or
pleuropericardial adhesions, marked restriction of respiratory
excursions and chest deformity, intractable to treatment warranted
a 60 percent rating. Moderately severe empyema with residual marked
dyspnea or cardiac embarrassment on moderate exertion warranted a
30 percent evaluation. Moderate empyema with some embarrassment of
respiratory function warranted a 10 percent function. 38 C.F.R.
4.97, Diagnostic Code 6811.

Effective October 7, 1996 empyema is rated under the general rating
formula for restrictive lung disease (diagnostic codes 6840 through
6845), which provides that:

FEV- I less than 40 percent of predicted value, or; the ratio of  
Forced Expiratory Volume in one second to Forced Vital Capacity
(FEV-I/FVC) less than 40 percent, or; Diffusion Capacity of the
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB))
less than 40-percent predicted, or; maximum exercise capacity less
than 15 ml/kg/min oxygen consumption (with cardiac or respiratory
limitation), or; cor pulmonale (right heart failure), or; right
ventricular hypertrophy, or; pulmonary hypertension (shown by Echo
or cardiac catheterization), or; episode(s) of acute respiratory
failure, or; requires outpatient oxygen therapy......100

FEV- I of 40- to 55-percent predicted, or; FEV- I /FVC of 40 to  
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or;
maximum oxygen consumption of 15 to 20 ml/kg/min (with
cardiorespiratory limit)............................ .60

FEV- I of 56- to 70-percent predicted, or; FEV- I /FVC of 56 to 70
percent, or; DLCO (SB) 56- to 65-percent predicted....30

- 7 -

FEV- I of 7 1 - to 80-percent predicted, or; FEV- I /FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted Or rate
primary disorder.......................................10

The VA pulmonary function test results indicate that the veteran
suffers from a high level of respiratory impairment; however, the
VA pulmonologist opined that nonservice-connected asthma and
chronic obstructive pulmonary disease were the causes of the poor
pulmonary function tests. Further, the examiner responded in the
negative that the service-connected empyema aggravated the
nonservice-connected respiratory disorders.

In applying the criteria in effect prior to October 1996, the
record is negative for medical evidence of moderately severe
empyema with marked dyspnea or cardiac embarrassment on moderate
exertion so as to warrant a higher evaluation. Likewise, since the
examiner opined that respiratory impairment of a nonservice-
connected nature was the source of the poor results of the
pulmonary function test, a higher rating is not merited under the
newer criteria. Neither version of the regulation is more favorable
to the veteran. Therefore, an increased rating is not warranted
under either the old or the new criteria.

In summary, the Board finds that the preponderance of the evidence
is against a disability rating greater than 10 percent for the
veteran's lung disorder, incurred as secondary to a shell fragment
wound to the chest.

The Board notes that the veteran appealed the initial March 1996
evaluation of 10 percent for empyema. The medical evidence of
record does not indicate that the veteran's lung disability was
more severe at any time during the pendency of his current appeal.
The medical evidence does not show that his lung disability was
more severely disabling than the level of impairment reflected in
the most recent

- 8 -

VA compensation examination. Therefore, the evidence does not
indicate that a staged rating is warranted in this claim. Fenderson
v. West, 12 Vet App 119 (1999).

In the supplemental statement of the case dated August 25, 1999,
the RO stated, "the evaluation of the shell fragment wound, right
chest is continued. It appears that the thoracotomy scar has been
incorrectly combined with the 10 percent protected rating assigned
for either service-connected empyema or the shell fragment wound of
the right posterior chest (trapezium muscle). See Esteban v. Brown,
6 Vet. App. 259, 262 (1994) (veteran is entitled to separate
disability ratings for different manifestations of the same
disability when the symptomatology of one manifestation is not
duplicative or overlapping of the symptomatology of the other
manifestations).

Under diagnostic codes 5301 through 5323, disabilities resulting
from muscle injuries shall be classified as slight, moderate,
moderately severe or severe. Cardinal signs of disability include:
loss of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement. (1)
Slight disability of muscles--(i) Type of injury: simple wound of
muscle without debridement or infection. (ii) History and
complaint: service department record of superficial wound with
brief treatment and return to duty. Healing with good functional
results. No cardinal signs or symptoms of muscle disability as
defined in paragraph (c) of this section. (iii) Objective findings:
minimal scar. No evidence of fascia] defect, atrophy, or impaired
tonus. No impairment of function or metallic fragments retained in
muscle tissue. (2) Moderate disability of muscles--(i) Type of
injury: through and through or deep penetrating wound of short
track from a single bullet, small shell or shrapnel fragment,
without explosive effect of high velocity missile, residuals of
debridement, or prolonged infection. (ii) History and complaint:
service department record or other evidence of in-service treatment
for the wound. Record of consistent complaint of one or more of the
cardinal signs and symptoms of muscle disability as defined in
paragraph (c) of this section, particularly lowered threshold of
fatigue after average use, affecting the particular functions
controlled by the injured muscles. (iii) Objective findings:
entrance and (if present) exit scars, small or linear , indicating
short track of missile through

- 9 - 

muscle tissue. Some loss of deep fascia or muscle substance or
impairment of muscle tonus and loss of power or lowered threshold
of fatigue when compared to the sound side. (3) Moderately severe
disability of muscles--(i) Type of injury: through and through or
deep penetrating wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, or
sloughing of soft parts, and intermuscular scarring. (ii) History
and complaint: service department record or other evidence showing
hospitalization for a prolonged period for treatment of wound.
Record of consistent complaint of cardinal signs and symptoms of
muscle disability as defined in paragraph (c) of this section and,
if present, evidence of inability to keep up with work
requirements. (iii) Objective findings: entrance and (if present)
exit scars indicating track of missile through one or more muscle
groups. Indications on palpation of loss of deep fascia, muscle
substance, or normal firm resistance of muscles compared with sound
side. Tests of strength and endurance compared with sound side
demonstrate positive evidence of impairment. 38 C.F.R. 4.56 (1999)

Thoracic muscle group, muscles of respiration, Group XXI. Severe or
moderately severe impairment of muscle group XXI warrants a 20
percent rating. Where impairment of the muscle group is moderate,
a 10 percent rating is for assignment. Slight impairment merits a
0 percent rating. 38 C.F.R. 4.73, Diagnostic Code 5321 (1999).

It is apparent that the thoracotomy wound scar is more than slight
in degree, as there is scarring and fascial defect; however, it
cannot be said that the impairment impacts more than one muscle
group or that tests of strength and endurance when compared with
the left side demonstrate positive signs of impairment so as to
warrant a 20 percent rating for moderately severe impairment. In
the final analysis, the disability presented by the thoracotomy
scar most closely approximate the criteria for moderate impairment.
A separate 10 percent rating is merited.

In conclusion, the veteran's disabilities should be rated: 20
percent for residuals of a gun shot wound to the right buttock,
muscle group XVII; a 10 percent rating for residuals of a gun shot
wound of the right trapezium muscle, muscle group 1; a 10

- 10-

percent rating for empyema secondary to gun shot wound of the right
chest with fibrotic changes; and, a 10 percent rating for a
thoracotomy scar, right axilla.

ORDER

Entitlement to an increased evaluation for a lung disorder,
incurred as secondary to a shell fragment wound to the chest is
denied.

Entitlement to a separate 10 percent rating for thoracotomy scar,
right axilla is granted.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals



- 11 -


